IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KELVIN MANN,                             : No. 108 EM 2017
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COURT OF COMMON PLEAS OF                 :
PHILADELPHIA COUNTY,                     :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.